Citation Nr: 0524105	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  99-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 20, 1972 to 
October 20, 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 


FINDING OF FACT

The veteran had a left knee injury prior to service, and the 
veteran's current left knee disorder, has not been shown to 
be etiologically related to service, or the result of chronic 
aggravation of a pre-existing left knee disability during 
service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  This new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of the information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  In this 
regard, VA will inform the appellant of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the appellant provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the April 2004 VCAA notice was provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records have been obtained.  All obtainable 
post-service VA and private medical records have been 
obtained.  The veteran was informed of those attempts to 
procure additional VA and private medical evidence which were 
unsuccessful.  The veteran provided testimony in support of 
his claim before a hearing officer in July 1999.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his claim and he has done so.  There 
is no indication that there exists any additional evidence 
which has a bearing on the veteran's claim which has not been 
obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Criteria and Analysis

In written statements, and at his July 1999 RO hearing, the 
veteran asserted that while he injured his left knee prior to 
service, and that he is entitled to service connection for a 
left knee disorder because his left knee disorder was 
permanently aggravated by service.

On entry to service the veteran was noted to have a scar on 
the left knee and full range of motion of the legs.  On his 
June 1972 report of medical history, the examining doctor 
noted that the veteran had had a football injury to the knee 
in 1971, with subsequent surgery.  On June 28, 1972, eight 
days after induction into service, the veteran complained 
that his left knee was sore and that it kept going out.  One 
of the June 28, 1972 medical records states that the veteran 
had had a medial meniscectomy a year prior to service, 
"reinjured this morning."  However, the more detailed 
records from that date state that the veteran developed pain 
in the left knee after running one mile, and do not indicate 
that the veteran experienced an actual injury to the left 
knee that day.  Examination during service revealed full 
range of motion of the left knee, without effusion, 
instability, or crepitation.  X-rays of the left knee were 
normal.  The remainder of the service medical records reveal 
no injury to the left knee, but the veteran complained of 
recurrent left knee pain.  The Medical Board diagnosis was 
internal derangement of the left knee.  The Medical Board 
noted that the veteran's left knee internal derangement 
existed prior to entry, was not caused by an incident of 
service, and was not aggravated by active duty.

The Board notes that the veteran claims that he initially 
injured his knee prior to service.  Although a left knee scar 
was demonstrated at the time of entrance into service, no 
abnormal clinical findings relative to the left knee were 
identified.  The Board notes that in-service medical evidence 
indicates that the veteran had a pre-existing left knee 
injury.  However, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111 (West 2002), the VA must show by 
clear and unmistakable evidence both that the disability or 
injury existed prior to service, and that the disease or 
injury was not aggravated by service.  The provisions of 38 
C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 
insofar as § 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
As such, 38 C.F.R. § 3.304(b) is invalid and should not be 
followed.  VAOPGCPRE 03-2003.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A.§ 1110.  A preexisting injury of disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
1153; 38 C.F.R. § 3.306(b).

Private and VA medical records dated from November 1989, 
including medical records obtained from the Social Security 
Administration, reveal continuing left knee problems.  These 
records show that the veteran had internal derangement of 
that knee and arthritis of that knee.  However, none of these 
records indicate that the veteran injured his left knee in 
service, or aggravated a pre-existing left knee disorder in 
service.   

The Board has considered the veteran's statements and hearing 
testimony to the effect that his left knee was fine on entry 
to service and that he reinjured his left knee while in 
service, resulting in permanent aggravation of his left knee 
disability.  However, as a layperson he is not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

The Board finds that the preponderance of the evidence of 
record does not reveal that the left knee disorder was 
permanently aggravated on account of any incident of service.  
After an examination of the veteran and of the veteran's 
medical history, the May 2004 VA examiner expressed the 
opinion that the veteran's current left knee condition was 
not caused by an active duty injury, and that it was his 
opinion that the veteran's left knee condition was not 
permanently aggravated by an injury in service.  The VA 
examiner went on to state that the service medical records 
did not document a significant injury to the left knee, and 
did not reveal joint effusion, significant bruising, 
inability to range the knee, or any other significant acute 
pathology.  It was observed that the left knee complaint 
documented in the service medical records, was suggestive of 
pain due to an old internal derangement, and not a new 
significant injury.

The Board notes that in the August 2005 Informal Hearing 
Presentation, the veteran's representative questioned the 
wording and meaning of the May 2004 VA examination report.  
The Board has reviewed the May 2004 VA report and finds that 
it clearly opines that the veteran's left knee disorder was 
not aggravated by service.

Even though the veteran did indeed experience left knee pain 
during service, the United States Court of Veterans Appeals 
has held that intermittent or temporary flare-ups during 
service of a pre-existing injury or disease do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  In this case, the contemporary Medical Board 
findings state that the veteran's left knee disability was 
not aggravated by service, and the May 2004 VA examiner 
stated that the veteran's left knee disability was not 
aggravated by service.  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. § 
3.306(b).  

Furthermore, as noted above, there is no medical evidence 
supporting the veteran's claim of inservice aggravation.  

In view of the foregoing, as the preponderance of the 
evidence is against the claim, service connection for a left 
knee disability is not warranted.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


